DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/496644 filed 10/7/21.  
Claims 1-20 are pending and have been fully considered.
Drawings
The Drawings filed on 11/23/21 and 10/7/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over WEISSMAN ET AL. (US PG PUB 2008/0076661) in combination with IDE ET AL. (WO2017087188; 5/2017) and GAFFNEY ET AL. (US PG PUB 2002/0177628) in their entirety.  Hereby referred to as WEISSMAN, IDE and GAFFNEY.  
Regarding claims 1-20:
WEISSMAN teaches a hydrocarbon reforming catalyst C-1 that has a zirconia toughened alumina (ZTA) reticulated foam monolith substrate, which is a "support structure" (para [0036]). The ZT A monolith is wash coated with rhodium-impregnated alpha-alumina particles. The rhodium component corresponds to the term "catalyst having reforming activity" and the wash coat of alpha-alumina particles is a "metal oxide support layer" since alpha-alumina belongs to the corundum group and is thermally phase-stable at 800-1600°C, which confirm that alpha-alumina meets these criteria.  Furthermore, as the alpha-alumina in the catalyst C-1 encompasses 2 w% Rh and the final Rh loading for C-1 is indicated as 1060 g Rh per m3 of Zr toughened alumina foam monolith (para [0036]), one can conclude that the weight percentage of the "catalyst system" (i.e. Rh on alpha-Al2O3) of the combined weight of the "catalyst system" and the "support structure" (the Zr toughened alumina foam monolith) is greater than 1.3% (with the density of the alumina foam being assumed as being less than the density of unformed alumina, i.e. less than 3.987 g/cm3). 
WEISSMAN is also concerned with reforming catalysts, teaches that i.e. rare earth-modified ZrO2 can serve as a metal-oxide support layer for the catalyst and the supported catalyst material is applied, for instance by wash coating, to a "substrate", which corresponds to the "support structure" (para [0025], [0032]). Hence, applying the metal-oxide support layer and the catalyst to a support structure is obvious.
From WEISSMAN teachings it is to be noted that the presence of NiAl2O4 as it is a result of an initial combination of NiO and Al2O3 (see claim 4).  
 WEISSMAN teaches to use the said catalyst C-1 comprising Rh/alpha-alumina wash coat on a ZTA foam monolith for performing hydrocarbon reforming: gasoline vapor and air are converted to CO and H2 (para [0039]; TABLE 1B).  The catalyst C-1 is prepared by wash coating a "catalyst system" comprising Rh/alpha-alumina onto a ZTA foam monolith as mentioned in para  [0036].  
WEISSMAN also teaches a further heat treatment of the catalyst C-1, wherein C-1 is subjected to an ageing step at 1200°c for 6h resulting in an aged catalyst C-2 (para [0038]). As the only tangible feature of the "annealing" step is the temperature range of 1000°C or more, which the preparation of the aged catalyst C-2 of WEISSMAN encompasses owing to the ageing step, the preparation of C-2 which does not differ from the preparation method.
Although, there is a further "step" subsequent to the annealing step, but this additional step is not concerned with the preparation of the catalyst. Rather, it involves exposing the previously obtained catalyst to cyclic reforming conditions in the presence of a hydrocarbon feed at 1000°C or more, with the cyclic reforming conditions comprising a reforming step and a regeneration step; is well within the scope of WEISSMAN, however, considered for the assessment of the method claimed, then it is to be noted that IDE, which is in the same technical field of catalytic hydrocarbon reforming, teaches to use a rhodium-based catalyst in a cyclic methane reforming process (para [0114] - [0117], [0124], [0125], [0126]; TABLE 3). The catalyst in IDE comprises a monolith wash coated with Rh on thermally stable, La-doped alumina and catalysts the conversion of methane in a pilot scale reverse flow reactor (RFR) at temperatures up to 1300°C. The heat for the endothermic reforming reactions is generated by hydrogen combustion during the regeneration/combustion step. 
It is therefore obvious for the skilled person to employ the reforming catalyst of IDE, which comprises a wash coat of Rh/alpha-alumina, in a reforming process that specifically relies on cyclic conditions with alternating reforming and regeneration steps as disclosed in IDE.
WEISSMAN in view of IDE teaches in para [00116] catalytic monoliths were prepared by washcoating of alumina monoliths that had a cell density of about 900 cells per square inch (cpsi). The monoliths had a porosity of about 30%. Two sizes of monoliths were prepared using the washcoat. One type of monolith was a 1" x V2" monolith that was suitable for use in a lab scale flow reactor. A second type of monolith was a 2" x 2V2" monolith suitable for use or testing in a pilot-scale reverse flow reactor. For both types of monoliths, the wash coating procedure was similar. The blank monoliths were sequentially cleaned and sonicated with acetone, ethanol, and water. The blank monoliths were then calcined at ~600°C overnight in still air. A washcoating solution was prepared by adding an Rh/La-AkCb catalyst as described in Example 2 and an a-AhCb binder (-0.2 μιη particles) to distilled and deionized water to make an aqueous suspension with approximately 15-30% solids. A mineralizing agent (acetic acid) was then added to prevent agglomeration of the alumina particles. A pH between -3 and -4 was obtained. The washcoating solution was then ball milled with cylindrical alumina agates that filled up about 70% of the ball mill. The suspension was ball milled for about 16 hours to reduce the Rh/La-AkCte particle size to about 2 μηι, as shown below. The ball milled washcoat aqueous suspension was then continuously mixed with a stir bar in a covered beaker prior to washcoating. A small amount of fish oil and surfactant were added to the washcoat suspension to reduce any resultant foaming. IDE claim 13 teaches The catalyst or method for forming a catalyst with any of the Group VIII metal, Group IX metal, or combination thereof comprises Rh, Ni, Co, Pd, Pt, or a combination thereof, for example comprises Rh, Ni, Pt, or a combination thereof, or comprises at least Rh.
WEISSMAN is also concerned with reforming catalysts, teaches that i.e. rare earth-modified ZrO2 can serve as a metal-oxide support layer for the catalyst and the supported catalyst material is applied, for instance by wash coating, to a "substrate", which corresponds to the "support structure" (para [0025], [0032]). Hence, applying the metal-oxide support layer and the catalyst to a support structure is obvious.  Nevertheless, it is explicitly taught by GAFFNEY which describes a supported catalyst for reforming C1-C5 hydrocarbons and propose, i.e., yttria-stabilized zirconia as support for the catalyst, which is an alloy of Ni and Rh (see claims 1,3,23,25). This support material has the form of a honeycomb monolith.  Furthermore, the idea of depositing a catalyst not directly on the support structure/ honeycomb but on a metal-oxide support which is wash coated on the honeycomb monolith is taught in WEISSMAN (para [0036], [0038], [0039]; TABLE 1B).  GAFFNEY further describes a supported catalyst for reforming C1-C5 hydrocarbons and proposes, i.e., perovskite as support for the catalyst, which is an alloy of Ni and Rh (claims 1,3,23,25). This support material has the form of a honeycomb monolith.  
GAFFNEY teaches in para [0027] – [0038] that the NiAl2O4 phase will inevitably be formed if the alternative metal oxide support alumina is chosen instead of perovskite (NiAl2O4 is a result of an initial combination of NiO and Al2O3); thus, merely amounts to an obvious combination of perovskite and alumina carriers in one mixed metal-oxide support.  
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize WEISSMAN process and compositions with IDE and GAFFNEY process and compositions to operate and function as the claimed invention, and the motivation to combine is that they are from the same endeavor of a process for preparing fuel products; and one of ordinary skilled in the art would recognize WEISSMAN, IDE  and GAFFNEY process and compositions materials to be used according to the formulator desire.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize that adding duplicate / repeating process steps would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771